Exhibit 10.5

 

VECTOR ACQUISITION CORPORATION

One Market Street, Steuart Tower, 23rd Floor

San Francisco, California 94105

 

September 24, 2020

 

Vector Acquisition Partners, L.P.

One Market Street, Steuart Tower, 23rd Floor

San Francisco, California 94105

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Vector Acquisition Corporation (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination and
(ii) the Company”s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Vector Acquisition Partners, L.P. (the “Sponsor”) shall take steps
directly or indirectly to make available to the Company certain office space,
secretarial and administrative services as may be required by the Company from
time to time, situated at One Market Street, Steuart Tower, 23rd Floor, San
Francisco, California 94105 (or any successor location). In exchange therefor,
the Company shall pay Sponsor a sum of $10,000 per month on the Effective Date
and continuing monthly thereafter until the Termination Date. Sponsor hereby
agrees that it does not have any right, title, interest or claim of any kind (a
“Claim”) in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established upon the consummation of the IPO and
hereby irrevocably waives any Claim it may have in the future as a result of, or
arising out of, any negotiations, contracts or agreements with the Company and
will not seek recourse against the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 





 

 

  Very truly yours,       VECTOR ACQUISITION CORPORATION

 

  By:  /s/ David Baylor     Name: David Baylor     Title: Chief Financial
Officer

 

[Signature Page to Administrative Services Agreement]

 





 

 

AGREED TO AND ACCEPTED BY:       VECTOR ACQUISITION PARTNERS, L.P.       By:
Vector Capital Partners V, Ltd., its General Partner               By: /s/ David
Baylor   Name: David Baylor   Title: Officer  

 

[Signature Page to Administrative Services Agreement]

 





 